COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Aleta Chapman v. Thinh Quoc Pham

Appellate case number:      01-13-00066-CV

Trial court case number:    1006033

Trial court:                County Civil Court at Law No. 3 of Harris County

       On August 18, 2016, this Court reinstated this appeal following the dismissal of
appellant Aleta Chapman’s bankruptcy petition. Because the clerk’s record had already
been filed, but no reporter’s record had been filed yet, this Court further ordered appellant
to request and pay for the reporter’s record within 30 days of that order or else this Court
would set the briefing schedule without the reporter’s record. Appellant has failed to
respond timely and no reporter’s record has been filed in this Court.


       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellant’s brief is ordered to be filed no later than 30 days from the
date of this order. See TEX. R. APP. P. 38.6(a).


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: September 27, 2016